Citation Nr: 1100344	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-21 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
hydradenitis with recurrent cystic skin lesions, previously 
claimed as chloracne with folliculitis (skin disability).

2.  Entitlement to service connection for a sleep disorder, to 
include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1988 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  During the pendency of the appeal, an increased 
evaluation from 10 percent to 30 percent was granted for the 
Veteran's skin disorder by the January 2008 rating decision.  The 
Board notes, with respect to increased ratings, that with a claim 
for an original or increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Because 
the Veteran's skin disorder was rated less than the maximum 
benefit allowed, it remains on appeal.  

The Board notes that in a September 2006 rating decision the 
Veteran's application to reopen a claim of service connection for 
sinusitis was denied and his application to reopen a claim of 
service connection for PTSD was remanded for further development.  
In a subsequent rating decision, the RO reopened the PTSD claim 
and granted it with a 30 percent evaluation.  Accordingly, these 
two issues are not before the Board.  38 C.F.R. §§ 20.101, 
20.1100 (2010).  

In December 2005, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of this proceeding has been associated with the claims file.  

This matter was last before the Board in September 2006 and May 
2009 when it was remanded for further development. Specifically, 
in the September 2006 remand, the Board directed the RO to obtain 
private and VA treatment records which have not been previously 
submitted and schedule the Veteran for a dermatological 
examination to determine the severity of his skin disorder.   The 
May 2009 Board remand directed the RO clarify whether the Veteran 
is seeking a claim of service connection for sleep apnea or a 
sleep disorder, to include secondary to PTSD.  The Veteran was 
also to be scheduled for a VA examination to determine the 
severity of his skin disorder.  The RO has substantially complied 
with these mandates and the Board may proceed.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran's skin disability involves 25 to 30 percent of the 
Veteran's total body, to include nontender scars and some mildly 
tender lesions over both axillae, left upper lateral chest, 
buttocks, lower abdomen, groin, intergluteal area, inguinal area, 
as well as his legs and thighs.  

2.  The preponderance of the evidence shows that the Veteran does 
not have a current and distinct diagnosis of a sleep disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a skin 
disability have not been met. 38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Codes 7803 to 
7806, 7820 (effective prior to and from Aug. 30, 2002). 

2.  A sleep disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred, and it 
is not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
 
In this case, a September 2002 letter informed the Veteran of its 
duty to assist him in substantiating his service connection 
claim, and the effect of this duty upon his claims.  In 
particular, the letter notified him of the evidence necessary to 
substantiate a claim for service connection, what was necessary 
to substantiate his increased rating claim, and the division of 
responsibilities in obtaining evidence. Such notice was furnished 
prior to the initial decisions in this case. 
 
The Board acknowledges that the Veteran was not provided with 
adequate notice of the type of evidence to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the Veteran pertaining 
to disability ratings in service connection claims as well as 
effective dates, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)(where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board concludes below that the 
Veteran is not entitled to service connection for a sleep 
disorder.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Further, with regard to claims for increased disability ratings 
for service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103 (a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Prior to initial adjudication of the Veteran's increased rating 
claim, a letter dated in September 2002 satisfied some of VA's 
notice requirements.  See Dingess/Hartman, 19 Vet. App. 473; 
Vazquez-Flores, 580 F.3d 1270.  Letters dated in April 2003, 
December 2003, and August 2009 further satisfied the notice 
requirements.  Specifically, all these letters addressed the type 
of evidence needed to show that his skin disorder had worsened.  
The August 2009 letter also provided notice that should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  The 
Veteran was also notified of how the effective date is 
determined.  The duty to notify has been satisfied.

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  It is noted that in August 2009, the RO sent the 
Veteran a letter asking for the clarification as to his sleep 
disorder claim and requesting additional evidence.  In September 
2009, the Veteran submitted a response indicated that all 
remaining information was enclosed and no more information 
remained.  The Veteran submitted a VA Form 21-4142 indicating 
that the Veteran received treatment at Baptist Hospital to 2009 
but did not properly fill out the form.  It is noted that VA 
obtained treatment records from Baptist Hospital from November 
1995 to June 1997.  In an October 2009 letter, the RO asked the 
Veteran to complete and return a separate VA Form 21-4142, 
Authorization and Consent to Release Information, for the Baptist 
Hospital.  The Veteran did not respond to this request.  While VA 
has a significant duty to assist the Veteran in developing the 
facts and evidence pertinent to a veteran's claim, it is not a 
one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); 
see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA.  VA's duty must be 
understood as a duty to assist the veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role).  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the 
Veteran failed to submit authorization forms despite the RO's 
requests, and the Board is constrained to consider the evidence 
associated with the claims file. 
 
With respect to the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

VA examinations were obtained in association with the Veteran's 
increased rating claim on October 2002, September 2007, and 
October 2009.  38 C.F.R. § 3.159I (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds that the 
September 2007 and October 2009 examination reports are adequate.  
These opinions are predicated on a full reading of the Veteran's 
claims file.  The VA examiners considered all of the pertinent 
medical evidence of record and the Veteran's statements, and 
provided a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  The Veteran has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA and the private treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  As such, the Board finds that 
the opinion is adequate upon which to base a decision. 

The Board acknowledges that the Veteran has not been afforded a 
VA examination in association with his service connection claim 
for a sleep disorder.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case because the Veteran's service treatment 
records are absent for evidence of findings related to the 
claimed sleep disorder, and his post-service medical records are 
absent for evidence of symptomatology related to such disorder 
until many years after the Veteran's separation from service.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F. 3d 1274, 1278 (Fed. Cir. 2010)(noting that a veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case). 
 
The first medical record on file pertaining to sleep problems is 
dated in September 2002.  In addition, there is no indication 
that the current sleep problems may be related to the Veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003)(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the sleep disorder claim in 
this case.  38 C.F.R. § 3.159I(4)(i); see Duenas, 18 Vet. App. at 
517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003)(noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease). 
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal, and there is no assertion 
to the contrary.

II.	 Increased Rating

The Veteran contends that he is entitled to an increased 
disability rating in excess of 30 percent for his service-
connected skin disorder.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that none 
of the symptomatology for any one of the conditions is 
duplicative of, or overlapping with, the symptomatology of the 
other conditions.  

Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  
 
During the pendency of this appeal, the rating criteria for 
evaluating skin disorders under 38 C.F.R. § 4.118, DCs 7800-7805 
were amended effective October 23, 2008).  Generally, in a claim 
for an increased rating where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
see also 38 U.S.C.A. § 5110(g)(West 2002); 38 C.F.R. § 3.114 
(2010);  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  However, the revised criteria apply only to 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Because the Veteran's claim was received prior 
to October 23, 2008, the revised criteria are not for application 
in this case. 

The Veteran's skin disability is rated under DC 7820-7806.  See 
38 C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned, the additional code is shown after the 
hyphen).  Under 7820, infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
diseases) are to be rated under DC 7800 for disfigurement of the 
head, face, or neck; DCs 7801 through 7805 for scars; or DC 7806 
for dermatitis depending upon the predominant disability.  See 
38 C.F.R. § 4.118, DC 7820 (2008).

In this regard, a 10 percent rating is warranted for scars of the 
head, face, or neck with one characteristic of disfigurement 
present.  38 C.F.R. § 4.118, DC 7800 (2008).  A 30 percent rating 
is provided for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  Id.  A 50 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  Id.  And, it 
provides an 80 percent evaluation for visible or palpable tissue 
loss and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement.  Id 

Under Note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under 38 C.F.R. § 4.118 are as follows: a 
scar 5 or more inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); and skin 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm.). 

Under DC 7801, a 10 percent disability rating is evaluated for 
scars, other than the head, face, or neck, that are deep, or 
cause limited motion in an area,  or the areas affected exceed 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 
7801 (2008).  A 20 percent rating is warranted for an area or 
areas exceeding 12 square inches (77 square centimeters).  Id.  A 
30 percent rating is warranted for an area or areas exceeding 72 
square inches (465 square centimeters).  And, a 40 percent rating 
is warranted for an area or area exceeding 144 square inches (929 
square centimeters).  Id.  A deep scar is one associated with 
underlying soft tissue damage.  Id.

Under DC 7802 a 10 percent disability rating is evaluated for 
scars, other than the head, face, or neck, that are superficial 
and that do not cause limited motion that are of an area or areas 
of 144 square inches (929 square centimeters) or greater.  
38 C.F.R. § 4.118, DC 7802 (2008).  A superficial scar is not one 
associated with underlying soft tissue damage. Id. 

DC 7803 provides a 10 percent rating for unstable superficial 
scars.  An unstable scar is one whether, for any reason, there is 
frequent loss of covering of skin over the scar.  See 38 C.F.R. 
§ 4.118, DC 7803, Note (1) (2008).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id., Note (2).  

DC 7804 provides a 10 percent rating for superficial scars which 
are painful on examination.  Again, a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7804, Note (1) (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Id., Note (2); see also 38 C.F.R. § 4.68.  

DC 7805 provides that a scar may also be rated based upon 
limitation of function of the part affected under DC 7805.  See 
38 C.F.R. § 4.118, DC 7805 (2008).  

Finally, DC 7806 provides a 10 percent rating for the evaluation 
of dermatitis or eczema if at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected; or, if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period.  
38 C.F.R. § 4.118, DC 7806 (2008).  A 30 percent rating requires 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, were required 
for a total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  Id.  Finally, a rating of 
60 percent is warranted when the disability covers an area of 
more than 40 percent of the entire body, or when more than 40 
percent of exposed areas are affected, or when constant or near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, were required during the past twelve-
month period.  Id.  DC 7806 also provides for a rating of 
disfigurement of the head, face, or neck (DC 7800) or scars (DCs 
7801, 7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

Turning to the evidence of record, the Veteran was afforded a VA 
examination in October 2002 to evaluate the severity of his skin 
disorder.  During that examination, the Veteran indicated that he 
suffered from a constant skin problem that never completely 
healed.  The examiner indicated that there were significant small 
cystic lesions and scars over the medical aspect of his thighs 
which were consistent with hydradenitis.  There were no 
ulcerations or abscesses noted at that time.  The examiner also 
noted a scar in the area of an aspiration of the right thigh 
which occurred in October 2002.  The Veteran was diagnosed with 
hydradenitis of the inguinal area and medial aspect of the thighs 
with a more recent local aspiration of one lesions on October 
2002.  Results taken from this aspiration were positive for gram 
positive cocci with no growth in two days.  

The Veteran also submitted private treatment records from a Dr. 
J.A. which indicate that the Veteran was seen in January 2002 for 
recurring cysts on his left thigh with swelling and draining.  
While no cysts were found on his neck or chest, there were 
multiple hyperpigmented nodules and pustules on his groin.  

The Veteran was afforded another VA dermatological examination in 
September 2007 where the examiner interviewed the Veteran, 
reviewed the claims file, and provided an extensive medical 
history of the Veteran, including a history of cystic lesions in 
the groin, the abdominal area, the buttocks, the axillary area, 
and the right eye in the facial area.  On examination, the 
Veteran's skin in the inguinal-scrotal area revealed severe 
hyperpigmentation with small, deep pitted scars and a few cystic 
nodular lesions.  He had hyperpigmentation in the perianal area 
and buttocks with a more recent incision and drainage of a 
pilonidal abscess.  He had chronic changes in the inguinal- 
scrotal area from the recurrent skin condition of hydradenitis 
suppurativa, which was noted to be tender.  There was no drainage 
of any of these lesions.  He also had a palpable, small cystic 
lesion in the right axillary area with some hyperpigmentation 
noted in the area and tiny pitted scars in the left axillary area 
with no palpable cysts.  He was diagnosed with hydradenitis 
suppurativa, with recurrent cystic skin lesions noted in the 
inguinal and axillary areas.  He also had two small cystic 
lesions over the facial area in the supraorbital area.  The 
percentage of skin affected was between 25 and 30 percent.  

VA treatment records dated from October 2001 to October 2009  
treatment at the emergency department as well as through his 
primary care physician show continued complaints of and treatment 
for nodular cystic lesions in the thighs and axillary areas.  He 
had diagnoses of cellulitis of the abdominal wall, chronic 
folliculosis, hydradenitis suppurativa, and skin abscesses which 
had all been treated with medication and occasional lancing.  The 
affected areas include his thighs, groin, inguinal area, buttock 
area, and bilateral axilla.  

The Veteran was afforded his most recent VA examination in 
October 2009 to assess the severity of his skin disability.  The 
examiner reviewed the Veteran's claims file, to include his 
service treatment records, VA medical records, and previous VA 
examination reports.  The Veteran complained that the lesions 
started in his groin area but were affecting the axillae, buttock 
area, and facial area.  He indicated that these lesions were 
lanced and/or treated with antibiotics.  His pain level was 
reported at 5-6 out of 10, but with flare-ups and acute 
inflammation, the pain could go up to 9 out of 10.  He indicated 
taking three to four baths a day.  He also provided that he took 
about 13 to 14 sick days from work in 2009.  He also provided 
that he could not run and had difficulty walking.  He also 
mentioned that his skin disorder affected his sexual relationship 
with his wife and hindered his ability to play with his children.  

On examination, the right axilla had an area of 28 x 10 cm of 
pitted hyperpigmented, superficial, and not adherent scars.  
There were no areas of acute inflammation in the right axilla or 
keloid formations.  However, there was one lesion in the medial 
aspect of the right upper arm measuring 1 x 0.5 cm.  This lesion 
was noted to be mildly tender.  In the left axilla there was 
scarring which was superficial and nontender measuring 20 x 12 
cm.  This area included the axilla and the upper lateral chest.  
There was one nodular lesion in the upper lateral aspect of the 
chest which was consistent with folliculitis.  There were 
hyperpigmented scars of varying sizes in the  intergluteal region 
with scattered scars of folliculitis on the thighs and legs.  
There were no acute lesions of folliculitis noted on the legs at 
that time.  There was no inguinal or axillary adenopathy.  There 
was a keloidalis nucha in the back of the Veteran's neck 
measuring 15 x 5 cm., which was nodular and nontender with no 
drainage or signs of acute inflammation.  There also were a few 
nodules in the upper neck area in the bearded area which were 
residuals of previous folliculitis.  There were no acute lesions 
in the bearded area at the time of the examination.  

The Veteran was assessed with residuals of hydradenitis 
suppurativa, involving both axillae, the left upper lateral 
chest, buttocks, lower abdomen, groin, and intergluteal areas.  
There was also one tender lesion in the left inguinal area.  The 
examiner opined that the Veteran's residuals of hydradenitis 
suppurativa included an area of approximately 25 to 30 percent of 
the skin surface.  The Veteran was also assessed with residuals 
of scars due to previous folliculitis on his legs and thighs, 
which occupied approximately 30 percent of the skin surface.  He 
was also diagnosed with keloidalis nucha which occupied less than 
5 percent of an exposed area of the skin and 1 to 2 percent of 
the total skin area.  

The Veteran testified during his December 2005 Board hearing that 
his skin disorder had been treated with antibiotics and lotions, 
as well as surgical lancing of abscesses.  He testified that the 
skin conditions, to include the lesions, were painful and 
impacted his ability to walk.  He also provided that they 
affected his relationships with his wife and children as he was 
precluded from performing certain activities.  He also provided 
that he missed about 29 days from work in 2005 due to flare-ups 
of his skin disorder.  The Veteran's statements describing his 
symptoms are considered to be competent evidence.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  
  
Review of the record does not indicate that the Veteran should be 
assigned a rating in excess of 30 percent.  There is no evidence 
that the Veteran has scars on his head, neck or face.  
Specifically, a July 2002 VA treatment note provides that the 
Veteran had lumps on his neck.  The September 2007 examiner 
provided that the Veteran had two small cystic lesions over the 
facial area in the supraorbital area.  The October 2009 examiner 
also indicated keloidalis nuchae in the area on the back of the 
neck measuring 15 x 5, which were nodular and nontender.  The 
examiner, however, did not mention that these areas were also 
covered by scars.  As such, DC 7800 is not for application.  

Further, there is no evidence that the scars noted in the VA 
treatment records or September 2007 or October 2009 VA 
examination reports showed tissue loss or tissue breakdown.  
There was also no finding that they were unstable, or caused any 
limitation of motion.  During the October 2009 VA examination, 
the Veteran's scars in his right axilla, left axilla, medial 
thigh, and intergluteal region were noted to be superficial.  
These scars were also found to be non-tender.  As such, DCs 7303, 
7304, and 7305 are inapplicable.  38 C.F.R. § 4.118, DCs 7303-
7305.  

Finally, a rating in excess of 30 percent is not warranted under 
DC 7806.  In this regard, the Board notes that at no point during 
the pendency of this appeal has the Veteran's skin disorder been 
noted to affect more than 40 percent of his entire body or more 
than 40 of the exposed areas affected.  Rather, at his September 
2007 VA examination, the examiner noted that the Veteran's 
hydradenitis suppurativa affected 25 to 30 percent of his total 
body surface.  The October 2009 VA examiner also found that his 
hydradenitis suppurativa affected 25 to 30 percent of his total 
body surface with none in exposed areas and his keloidalis nuche 
(on the back of his neck) affected less than 5 percent of exposed 
areas of the skin and 1 to 2 percent of the total skin area.  

The evidence of record also fails to show that the Veteran's skin 
disorder has required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs for the 
past 12 months.  In this regard, the Board acknowledges that the 
Veteran has fairly consistently been prescribed oral medication, 
including doxycycline and hydrocodone, throughout the duration of 
this appeal.  The Veteran has also been prescribed topical 
creams, to include derma cerin top cream, mupirocin ointment, and 
chlorhexidine gluconate topical liquid.  Significantly, however, 
these oral and topical medications are not systemic 
corticosteroid or immunosuppressive drugs.  During his September 
2007 VA examination, the Veteran indicated using hemorrhoidal 
ointments and some herbal medications.  The Board notes that VA 
treatment records include numerous lists of outpatient 
medications prescribed to the Veteran.  A May 2002 treatment note 
showed the Veteran's cysts were injected with triamcinolone, a 
corticosteroid.  Additionally, an April 2009 prescription list 
also provides that the Veteran was prescribed hydrocortisone, 
also a corticosteroid.  While the Veteran was injected and or 
prescribed a topical lotion, it appears after reviewing all of 
the prescription lists, that the drugs prescribed to the Veteran 
for his skin disability were not systemic corticosteroid or 
immunosuppressive drugs.  Furthermore, the October 2009 examiner 
noted that the Veteran was taking sertraline, sulfamethoxazole, 
valsartan, metformin, omeprazole, simvastatin, metoprolol 
tartrate, and naprosyn.  These are also not considered 
corticosteroid or immunosuppressive drugs.  Therefore, while the 
Veteran has been prescribed corticosteroids and/or 
immunosuppressive drugs in the past, there is no showing that he 
was given constant or near-constant systemic therapy.  

Accordingly, because the Veteran's skin disorder does not affect 
40 percent of his entire body or 40 percent of the exposed areas 
affected, and has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs constantly or 
near constantly for the past twelve months, a rating in excess of 
30 percent under DC 7806 is not warranted in this case.

Moreover, the Board has reviewed the remaining diagnostic codes 
for skin disabilities and finds that the evidence does not 
support a rating under any alternate diagnostic codes relevant to 
the disabilities at issue.  See 38 C.F.R. § 4.118.  The Board has 
also considered whether the Veteran was entitled to a "staged" 
rating for his service-connected left elbow scar.  See Hart, 21 
Vet. App. 505.  However, the Board finds that the Veteran's 
disability has not been more disabling than is currently rated.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, , 1 Vet. App. 49 (1990).  

The Board has also considered whether a referral for extra-
scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned scheduler evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available scheduler evaluations for 
that service-connected disability are inadequate is required for 
extra-scheduler consideration referral). 
 
The scheduler evaluation for the Veteran's skin disability is 
adequate.  The Veteran disagrees with the rating primarily on the 
basis of painful residuals.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the scheduler criteria.  
The Veteran does not have "exceptional or unusual" 
disabilities; he merely disagrees with the assigned evaluation 
for his level of impairment.  The available scheduler evaluation 
for this service-connected disability is adequate.  Referral for 
extra-scheduler consideration is not warranted.  See VAOPGCPREC 
6-96.  Further inquiry into extra-scheduler consideration is 
moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  In this case, the 
Veteran has not indicated that his disability impacts his ability 
to perform his occupational duties.  The Veteran has provided 
statements and testified at his Board hearing that he has missed 
work due to his disability.  While the Veteran testified that his 
current disability hinders his ability to perform some jobs, he 
has not indicated, and the records does not show, that he is 
incapable of obtaining substantial employment.  As such, the 
issue of entitlement to a total disability rating based on TDIU 
has not been raised.  

III.	 Service Connection

The Veteran claims his service-connected PTSD has caused or 
aggravated a sleep disorder.  To afford the Veteran every 
possibility, the Board will analyze the Veteran's claim on both a 
direct and secondary basis.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a)(2009).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen 
v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id. 

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding 
that interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has a distinct disability 
for which benefits are being claimed.  The Board is satisfied 
that Veteran suffers from difficulty sleeping.  As will be 
discussed below, no competent evidence shows that the Veteran has 
a distinct sleep disability, other than his sleep apnea for which 
he has expressly indicated he is not seeking service connection.  

In his September 2002 claim, the Veteran alleged that he has a 
sleep disorder.  During the Board hearing and in a March 2009 
statement, the Veteran asserted that his sleep disorder was 
caused or aggravated by his service-connected PTSD.  The 
Veteran's service treatment records are silent for any complaints 
of or treatment for a sleep problem.  In his September 1991 
Report of Medical History, the Veteran expressly denied sleep 
problems and the accompanying separation examination did not 
indicate any such problem.  

VA treatment records indicate that the Veteran has sought mental 
health treatment.  In a September 2002 note, the examiner 
indicated a past medical history of insomnia/depression for which 
the examiner was to consult with psychiatry.  A December 2002 
mental health outpatient note provides that the Veteran could not 
sleep.  He was assessed with an alteration in thought process and 
sleep pattern.  As provided above, the Veteran submitted to 
numerous pain assessments for his skin disability, to include one 
dated in June 2006 and another in March 2007, and it was noted 
that the pain from his cysts and lesions inhibited his sleep.  In 
a December 2007 problem list, the Veteran's diagnosed 
disabilities included hydradenitis, mood disorder, recurrent 
major depressive disorder, tobacco use disorder, anemia, and 
diabetes mellitus, type II.  There was no listing for a specific 
sleep disability.  During a March 2008 mental health consult, the 
Veteran complained of difficulty sleeping and recurrent 
distressing dreams of events.  He was diagnosed with PTSD at that 
time.  In April 2008 and October 2008, the Veteran requested that 
he be tested for sleep apnea.  In a January 2009 letter, a 
private physician indicated that the Veteran suffers from severe 
sleep apnea and was prescribed a CPAP machine to help eliminate 
his apnea.  

Turning to the Veteran's own assertions, the Veteran testified 
during the December 2005 Board hearing that his PTSD caused him 
to suffer from nightmares and that he usually averaged about 
three hours of sleep per day.  He testified that medication 
helped relieve his anxiety symptoms.  In fact, VA treatment 
records indicate that the Veteran was prescribed certain 
medication for his depression, anxiety, and nerves.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Veteran is competent to testify that 
he experiences symptoms of sleeplessness.     

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, distinct sleep disorders are not conditions capable of 
lay diagnosis.  The Board finds that a sleep disorder, and not 
sleeplessness as a symptom of another disability, may not be 
diagnosed by their unique and readily identifiable features.  The 
presence of this disorder is "medical in nature" and not 
capable of lay observation.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  Because a lay person is 
not capable of opining as to matters requiring medical knowledge, 
the Veteran is not competent to provide a lay diagnosis.  
However, without a diagnosis of a separate sleep disorder, his 
assertions regarding the etiology of this disability are 
irrelevant.

In light of the foregoing, the Board finds as a matter of fact 
that the Veteran does not have a discrete, clinically 
ascertainable, sleep disability.  Without medical evidence of the 
existence of a claimed condition, service connection may not be 
granted on a direct or secondary basis.   See Degmetich, 104 F.3d 
1328; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of a separate sleep disability.  
Consequently, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased disability rating in excess of 30 
percent for hydradenitis with recurrent cystic skin lesions is 
denied.  

Entitlement to service connection for a sleep disorder, to 
include as secondary to PTSD, is denied.  




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


